Citation Nr: 1452452	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral ear disability other than hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

When this case was before the Board in April 2014, it was decided in part and remanded in part for further development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


REMAND

Pursuant to the Board's April 2014 remand, the Veteran was scheduled for a VA examination in August 2014 to determine the etiology of his low back disability and bilateral ear disability.  He failed to appear for the examination.  His representative later stated that the Veteran was not properly notified of the examination, and there are no documented attempts to notify the Veteran of the date and time of the examination.  Therefore, the representative has requested that the case be remanded to afford the Veteran a VA examination.

As the record does not reflect that the Veteran was properly notified of the August 2014 VA examination, and the representative has requested the Board to remand the case for a VA examination, the Board finds that another remand of this case is warranted.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of each low back disorder present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that such disability originated during service or is otherwise etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.
     3.  The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the etiology of each ear disorder, other than hearing loss, present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion with respect to each ear disorder present during the period of the claim as to whether there is a 50 percent or better probability that such disorder originated during service or is otherwise etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

	4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2014).  In the event that the Veteran does not report for one or both of the aforementioned examinations, documentation showing that he was properly notified of the examination(s) must be associated with the record.

	5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




